Exhibit 99.11 (Text of graph posted to Ashland Inc.'s website concerning Ashland Consumer Markets (Valvoline) revenue) Monthly Sales ($ inmillions)* 2005 2006 2007 2008 2009 January 103.0 113.1 122.8 135.7 128.6 February 105.5 109.1 122.3 127.4 127.3 March 114.9 130.6 137.3 137.5 151.6 April 118.3 116.8 135.2 154.1 144.4 May 118.3 126.8 133.2 130.8 133.9 June 117.8 122.9 139.1 143.0 162.6 July 107.0 116.3 129.1 150.9 145.6 August 116.1 128.3 131.6 147.8 141.8 September 115.7 134.6 123.5 155.1 126.7 October 105.8 130.3 141.2 143.9 November 106.0 114.6 129.6 119.5 December 98.7 106.6 109.5 124.1 12 Month Rolling Average ($ inmillions)* 2005 2006 2007 2008 2009 January 109.4 111.4 121.6 130.6 138.5 February 109.8 111.7 122.7 131.0 138.5 March 109.6 113.0 123.3 131.0 139.7 April 109.8 112.9 124.8 132.6 138.9 May 111.0 113.6 125.4 132.4 139.2 June 111.6 114.1 126.7 132.7 140.8 July 110.8 114.8 127.8 134.6 140.4 August 111.5 115.8 128.0 135.9 139.9 September 110.5 117.4 127.1 138.5 137.5 October 110.6 119.5 128.0 138.8 November 110.8 120.2 129.3 137.9 December 110.6 120.8 129.5 139.1 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
